NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                    September 7, 2016 
                    On Petition for Rehearing and Rehearing En Banc 
                                              
                                          Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      MICHAEL S. KANNE, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
 
No. 15‐3608 
                                                  
MICHAEL G. GAMBOA,                               Appeal from the United States District 
      Petitioner‐Appellant,                      Court for the Central District of Illinois. 
                                                  
      v.                                         No. 1:14‐cv‐01373‐JES 
                                                  
JEFFREY KRUEGER,                                 James E. Shadid, 
      Respondent‐Appellee.                       Chief Judge. 
 
                                        O R D E R 

       We grant Michael Gamboa’s petition for rehearing to the extent that we vacate 
our order of February 25, 2016, and replace it with this order. No judge in active service 
has called for a vote on Gamboa’s request for rehearing en banc; that request is denied. 
       In 2002 Gamboa was convicted after a jury trial in the District of North Dakota of 
seven offenses involving firearms, narcotics possession, and conspiracy to traffic 
methamphetamine. Together with concurrent lesser sentences, Gamboa was sentenced 
to two concurrent life sentences for the conspiracy and intent to distribute counts, plus a 
consecutive life sentence for possessing a firearm in furtherance of a drug trafficking, 
plus a consecutive 30‐year sentence for possessing a machinegun.   
No. 15‐3608                                                                           Page 2 
 
        Gamboa has, on several occasions, unsuccessfully challenged his 30‐year 
machinegun sentence. On appeal Gamboa argued that, under Castillo v. United States, 
530 U.S. 120 (2000), the jury, not the judge, should have determined whether his firearm 
was a machinegun for sentencing purposes under 18 U.S.C. § 924(c)(1). But the Eighth 
Circuit concluded that Castillo had interpreted the pre‐1998 version of § 924(c)(1), and 
that under the amended § 924(c)(1), which applied to Gamboa, “the question of whether 
a firearm is also a ‘machinegun’ relates to a sentencing factor that is properly 
determined by a judge upon a preponderance of the evidence.” United States v. Gamboa, 
439 F.3d 796, 810–11 (8th Cir. 2006), cert. denied, 549 U.S. 1042 (2006). The following year 
Gamboa again raised the § 924(c)(1) sentencing issue (among 47 grounds of relief) in an 
unsuccessful motion to vacate his sentence under 28 U.S.C. § 2255. No. 09‐1781 (8th Cir. 
Oct. 20, 2009) (denying a certificate of appealability). 
       After Gamboa’s § 2255 motion failed, the Supreme Court decided United States v. 
O’Brien, 560 U.S. 218 (2010), holding that the reasoning of Castillo applies to the 
amended version of § 924(c)(1) and thus the machinegun provision is an element of the 
offense that must be proven to the jury beyond a reasonable doubt. Id. at 224, 235. 
O’Brien, therefore, abrogated the contrary portion of the Eighth Circuit’s decision 
affirming Gamboa’s convictions. More than two years after O’Brien was decided, 
Gamboa filed a second § 2255 motion, this time arguing that O’Brien had invalidated his 
§ 924(c) conviction. That motion was dismissed as an unauthorized successive collateral 
attack. No. 13‐2674 (8th Cir. Oct. 20, 2013) (affirming dismissal). The Eighth Circuit also 
denied Gamboa’s application for authorization under 28 U.S.C. § 2244(b)(3) to file a 
successive § 2255 motion, in which he had proposed raising an unrelated issue. 
No. 12‐3864 (8th Cir. Mar. 28, 2013). 
       After being transferred to the penitentiary in Pekin, Illinois, Gamboa filed the 
current petition for a writ of habeas corpus under 28 U.S.C. § 2241, arguing that, under 
O’Brien and Castillo, his mandatory life and 30‐year consecutive sentences should be 
vacated because the judge, and not the jury, decided that his firearm was a machinegun. 
The district court dismissed the petition, holding that Gamboa’s claim did not meet the 
requirements for using the savings clause of § 2255(e) because Castillo was decided in 
2000 and so this argument was available to him—and in fact was raised—in his initial 
collateral attack. Plus, the court continued, O’Brien and Castillo did not decriminalize 
any element of his offenses, nor do those decisions apply retroactively on collateral 
review. 
      We agree with the district court that Gamboa’s claim does not fall under the 
savings clause of § 2255(e), which provides that a federal prisoner may file a § 2241 
No. 15‐3608                                                                               Page 3 
 
petition only if the remedy under § 2255 is “inadequate or ineffective to test the legality 
of his detention.” See also Poe v. LaRiva, No. 14‐3513, 2016 WL 4434552, at *2 (7th Cir. 
Aug. 22, 2016); Montana v. Cross, No. 14‐3313, 2016 WL 3910054, at *6 (7th Cir. July 19, 
2016); Light v. Caraway, 761 F.3d 809, 812–13 (7th Cir. 2014); In re Davenport, 147 F.3d 605, 
610 (7th Cir. 1998). Although Gamboa’s Castillo argument was unsuccessful on direct 
appeal and in his first § 2255 motion, the Supreme Court’s 2010 decision in O’Brien does 
not help him. Like Castillo, O’Brien simply allocates decision‐making authority regarding 
elements of the offense to the jury, thereby repeating an established procedural rule that 
does not apply retroactively in collateral attacks. See United States v. Sanders, 247 F.3d 
139, 147 (4th Cir. 2001) (“Apprendi constitutes a procedural rule because it dictates what 
fact‐finding procedure must be employed to ensure a fair trial.”); see also Crayton v. 
United States, 799 F.3d 623, 624–25 (7th Cir. 2015), cert. denied, 136 S. Ct. 424 (2015) 
(concluding, like all other circuits to consider the question, that Alleyne v. United States, 
133 S. Ct. 2151 (2013), does not apply retroactively); Curtis v. United States, 294 F.3d 841, 
842–43 (7th Cir. 2002) (explaining that Apprendi announced procedural rule that does not 
apply retroactively). Because O’Brien did not announce a rule that applies retroactively, 
Gamboa’s § 2241 petition must fail. See Poe, No. 14‐3513, 2016 WL 4434552, at *3. 
       The judgment of the district court is AFFIRMED.